In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________
                               NO. 09-21-00055-CR
                               NO. 09-21-00056-CR
                              ________________

                         RANDY WEBBER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 85th District Court
                            Brazos County, Texas
           Trial Cause Nos. 11-05154-CRF-85 and 11-05153-CRF-85
________________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, Appellant Randy Webber pleaded guilty

to two counts of possession of marijuana in an amount between four ounces and five

pounds, a state jail felony. See Tex. Health & Safety Code Ann. § 481.121(a), (b)(3).

In each case, the trial court placed Webber on community supervision for five years,

ordered payment of court costs, and ordered Webber to pay restitution of $140. In




                                         1
cause number 11-05153-CRF-85, the trial court also ordered Webber to pay a $1,000

fine.

        Subsequently, the State moved to proceed with an adjudication of guilt in both

causes during the community supervision term based on multiple violations. Webber

also stipulated that a warrant on the motion to proceed was issued during the deferred

adjudication period. Webber pleaded “true” to violating multiple terms of the

community supervision orders. After an evidentiary hearing, the trial court found

that Webber violated the terms of his community supervision, adjudicated Webber

guilty of the two counts of possession of a controlled substance and imposed a

sentence of eighteen months of confinement in each case to run concurrently.

        Webber’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous.1 See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On August 18, 2021, we notified Webber that he could file a pro

se brief on or before October 18, 2021. We have received no response from Webber.

        We reviewed the appellate record, and we agree with counsel’s conclusion

that no arguable issues support the appeal. Therefore, we find it unnecessary to order




       Webber filed his appeal with the Tenth Court of Appeals. The Texas Supreme
        1


Court, however, transferred the appeal to the Ninth Court of Appeals pursuant to a
docket-equalization order. See Tex. Gov’t Code Ann. § 73.001.
                                           2
appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.

      AFFIRMED.



                                             ________________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on February 23, 2022
Opinion Delivered April 6, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                         3